Citation Nr: 1402124	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 and from August 1972 to October 1972, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In May 2013, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2009, the Veteran submitted a claim of entitlement to service connection for PTSD with depression.  VA medical records reflect diagnoses of PTSD, depression, and depressive disorder, not otherwise specified, during the pendency of the appeal.  As such, the Board has re-captioned the Veteran's claim as shown on the title page to better reflect the evidence.  Id.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Veteran underwent VA examination in connection with his claim.  The VA examiner diagnosed depressive disorder, not otherwise specified, with some suspicious features and opined that it was less likely as not that the Veteran's depressive disorder was caused by or a result of his military service.  The VA examiner noted the Veteran was unable to establish any clear timeline with regard to the depressive symptoms and had not received treatment until very recently.  Due to the lack of evidence showing a direct connection to any one specific event or series of events in the military, the VA examiner could not say with certainty at that time that the Veteran's current symptoms related specifically to the military.  The VA examiner also opined that if the Veteran were to demonstrate symptoms of recurring intrusive thoughts or memories of a specific trauma event which was life threatening, along with other pervasive symptoms related directly to his military experience, he should be re-evaluated at that time.  The VA examiner reported that according to the data provided at the time of the examination, the Veteran did not meet the criteria for PTSD at that time and that he had not met the criteria for PTSD in the past.  The Veteran did not report any of the significant symptoms of PTSD, including re-experiencing, persistent avoidance, or any kind of significant increased arousal.  In addition, the VA examiner found the trauma event experienced during service did not appear to meet the criteria for PTSD as the Veteran did not experience extreme fear or horror during that event.  

Upon review, the Board finds the October 2010 VA examination and opinion inadequate for purposes of service connection and therefore, a remand is warranted.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the Veteran's claims file was not made available for review by the VA examiner.  The Board finds this significant in light of the VA treatment records demonstrating diagnoses of PTSD.  In particular, a June 2009 VA mental health triage note indicates the Veteran was exhibiting symptoms of PTSD that included hypervigilance, nightmares, and anger.  Because the VA examiner did not have the opportunity to comment on these previous diagnoses, the Board finds the examination insufficient for determining service connection.  In addition, the Veteran and his wife assert that they sought treatment for his PTSD symptoms between 1982 and 1984.  In this respect, the VA examiner based the negative opinion, in part, on the finding that the Veteran had only recently sought treatment for his symptoms.  As a result, the Board finds the opinion inadequate as it was based on an inaccurate factual premise as reported by the Veteran and his wife.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Furthermore, at the March 2013 Board hearing, the Veteran indicated that he was told to be careful about what he related to the specific VA examiner because he might get into trouble for saying certain things.  As such, the Board finds the Veteran should have an additional opportunity to speak freely with a different VA examiner.  Therefore, a remand is warranted in order to obtain a new VA examination and opinion regarding the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Additionally, in a March 2013 written statement, the Veteran's wife provided supplementary information concerning the treatment she and the Veteran sought at the Denver Vet Center between 1982 and 1984.  As such, the Board finds an additional attempt to obtain any pertinent evidence from the Denver Vet Center is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain, with assistance from the Veteran as needed, any treatment records from the Denver Vet Center, to specifically include any records dated from 1982 to 1984.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.

2. Obtain and associate with the record any outstanding VA treatment records from the VA Medical Center in Denver, Colorado and any associated outpatient clinic, to specifically include records dated since September 2012.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and a memorandum of unavailability should be associated with the claims file.

3. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, to include all those diagnosed during the pendency of the appeal.  The examination should be performed by an examiner other than the author of the October 2010 VA examination report.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA treatment records, VA examination report and findings, and the Veteran's lay testimony, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that ANY acquired psychiatric disorder diagnosed during the pendency of the appeal is related to the Veteran's active duty service, to include his assertions regarding an incident when two assailants held him at gunpoint, his contention that he was poisoned (with review of the service treatment records reflecting treatment for abdominal pain and gastrointestinal symptoms), and his statements concerning guard duty on the perimeter of his base.  The examiner should specifically comment on all diagnoses of acquired psychiatric disorders rendered during the pendency of the appeal.

In providing the requested opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

4. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, not otherwise specified.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


